PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/438,633
Filing Date: 21 Feb 2017
Appellant(s): Amazon Technologies, Inc.



__________________
Patrick Njeim
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/15/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

EXAMINER NOTE: The examiner made rejection(s) under 35 USC 112(b) in the most recent Final Office action on (09/15/2021).

    PNG
    media_image2.png
    703
    771
    media_image2.png
    Greyscale

This rejection under 35 USC112(b) has not been addressed at all.  As found in the action, it is unclear and indefinite for the reasons stated.  Appellant has absolutely no response.  Accordingly, Appellant submits that this renders the claim indefinite.  See MPEP 1205.02 “An appellant’s brief must be responsive to every ground of rejection stated by the examiner that the appellant is presenting for review in the appeal. If a ground of rejection stated by the examiner is not addressed in the appellant’s brief, that ground of rejection will be summarily sustained by the Board.” (emphasis added).  

(2) Response to Argument
1.	Appellant argues the following: 

    PNG
    media_image3.png
    75
    735
    media_image3.png
    Greyscale

App. Br. page 7.  The examiner respectfully disagrees.  

    PNG
    media_image4.png
    172
    785
    media_image4.png
    Greyscale

App. Br. page 7.  The examiner notes that this specific limitation is subject to rejection(s) under 35 USC 112(b).  For the claimed “generating . . . a set of instructions . . .” the examiner refers to Robertson at e.g. [0026] at the confirmation message and everything that could potentially be included in that message.  Even just the data of a phone number or e-mail address as shown in Robertson could be the instructions “associated with the user access” as these data points relate to the booking information, thereby relating to access to the room.  For “the set of instructions allowing the computing device to provide the user access to the secure location in the building,” the examiner refers to Robertson at e.g. [0026] “The confirmation message includes a hotel identifier, user identifier, and a unique key or code.”  The examiner notes, for the limitation of “based at least in part on the computing device receiving the set of instructions and on proximity of the mobile device and the computing device,” the examiner has referred to Robertson at e.g. [0027] where upon the hotel system determining that the user mobile phone is in proximity (such as being located to be in the lobby), and then the lock of the door determines that the mobile phone is in close proximity and the lock receives the electronic from the set of instructions.  
	As found in the Final Office action (09/15/2021), page 8, the examiner indicated that Robertson DOES NOT disclose 

    PNG
    media_image5.png
    67
    751
    media_image5.png
    Greyscale

As shown in Robertson, Robertson discloses where the electronic key in the confirmation message is sent to the mobile device, and then the mobile device does to the door/lock and unlocks the door, thereby providing access thereto, the secure area.  As amended by Appellant, the claim now recites where the electronic key (set of instructions) is sent by the computing system and NOT by the mobile device.  The examiner notes (and this is not argued by Appellant)  that Robertson discloses several exemplary embodiments and by no means requires the electronic key to be sent to the mobile device.  See Robertson at [0016] for further examples of key slot, key card, and the like, methods of access.  For this limitation that Robertson does not disclose, the examiner refers to Drance.  Drance teaches at e.g. [0037], [0047-51] that it would have been obvious to one of ordinary skill in the building management art at the time of filing to, among other things, send a signal from a hotel server to a device in a hotel room of the user where the signal “The room setting requested for configuration can include a temperature setting, an audio setting, a video setting, a light setting, a bath setting, any other suitable room setting, or any combination of the above. In some embodiments, the request can include a certain timeframe in which to complete the request (e.g., "turn on the room lights in 15 minutes."). In this manner, a user can time a room setting configuration to occur at a desired time such as, for example, shortly before the user arrives at the hotel room (e.g., in order to save electricity).”  Drance [0051] “The particular hotel room whose settings are to be configured can be determined in any suitable manner. For example, if a user is already checked into the hotel, the room settings can be applied to the user's hotel room. If the user is currently being checked into the hotel (e.g., checked in remotely through a suitable interface, such as notification 412 of FIG. 4B), the user can be assigned to a particular room at this time. The room settings may then be applied to this particular room.”  Accordingly, when Drance is combined with Robertson, instead of the hotel server sending the electronic key to the mobile device (as in Robertson), the hotel system can (as taught by Drance) send a signal to a device in the room such as a lock on the door or any other device, where the signal can specifically configure the device in the room as desired by the user, such as by opening the door or turning the heat down.  The motivation to combine these two references in this way is to allow the hotel server to communicate with the device(s) that the hotel currently has in each and every room, thereby allowing the hotel and the customer to fully customize various devices before they even enter the room as taught by Drance.

Appellant argues the following:

    PNG
    media_image6.png
    77
    715
    media_image6.png
    Greyscale

The examiner has already addressed this argument in the explanation above.    

Appellant argues that dependent claims 2 and 3 are distinguished over the prior art.  The examiner respectfully disagrees.  The examiner refers to the Final Office action (09/15/2021), page 9-10:

    PNG
    media_image7.png
    143
    764
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    131
    742
    media_image8.png
    Greyscale

       
    PNG
    media_image9.png
    69
    717
    media_image9.png
    Greyscale

The examiner notes that Robertson teaches where the profile includes wireless device identifier.  The examiner has said that this satisfies the claimed language in this obviousness rejection.  Firstly, wireless device identifier is unique to the user of the device.  Secondly, the examiner has indicated that even if this is not found to be biometric information, then the examiner indicates that it would have been obvious to one of ordinary skill in the art to exchange the unique wireless device identifier with simple biometric data.  The label on the “data” does not make any difference in this obviousness rejection.   

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PETER LUDWIG/Primary Examiner, Art Unit 3687             
                  

                                                                                                                                                                         Conferees:


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627                                                                                                                                                                                                                                                                                                                                                                                                                 /VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.